Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, including Song et al.(20180065105){previously cited}, Schutte et al.(2009/0234039) and Coakley et al.(2017/0132999) taken either alone or in combination, are insufficient in their teaching or fair suggestion of  (i.) acoustic dampener articles as claimed in claims 1-13, 15, 16, 22 and 24 which comprise a MOF portion dispersed in polymer that is disposed between two polymer foam articles with one foam article portion being comprised of polyurethane and blowing agent as in claims, and (ii.) acoustic dampener articles containing MOF components in one but not both of two foam portions included in the “unitary” molded foam article as defined by claims 25 and 26, whose limitations include the specific definition given to “unitary” by applicants at page 7 line 8 of their originally filed supporting disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN M COONEY/           Primary Examiner, Art Unit 1765